Exhibit 10.20

 

[j3256ex10d20image002.gif]

BIO–TECHNOLOGY GENERAL CORP.

 

Employment Agreement

for

Norman W. Barton

Senior Vice President, Chief Medical Officer

 

 

--------------------------------------------------------------------------------


 

Contents

 

Article 1. Term of Employment

 

Article 2. Definitions

 

Article 3. Position and Responsibilities

 

Article 4. Standard of Care

 

Article 5. Compensation

 

Article 6. Expenses

 

Article 7. Employment Terminations

 

Article 8. Change in Control

 

Article 9. Assignment

 

Article 10. Legal Fees and Notice

 

Article 11. Confidentiality and Noncompetition

 

Article 12. Outplacement Assistance

 

Article 13. Miscellaneous

 

Article 14. Governing Law

 

 

--------------------------------------------------------------------------------


 

Employment Agreement

 

This Agreement is made, entered into, and is effective as of the Effective Date,
by and between the Company and the Executive.

 

Article 1. Term of Employment

 

1.1     The Company hereby agrees to employ the Executive and the Executive
hereby agrees to serve the Company in accordance with the terms and conditions
set forth herein, for a period of three (3) years, commencing as of the
Effective Date.

 

1.2     Commencing on the third (3rd) anniversary of the Effective Date, and
each anniversary thereafter, the term of this Agreement shall automatically be
extended for one (1) additional year, unless at least ninety (90) days prior to
such anniversary, the Company or the Executive shall have given notice in
accordance with Section 10.2 hereof that it or he does not wish to extend the
term of the Agreement.

 

Article 2. Definitions

 

2.1     “Agreement” means this Employment Agreement.

 

2.2     “Annual Bonus” means the annual bonus to be paid to the Executive in
accordance with the Company’s annual bonus program as described in Section 5.3
herein.

 

2.3     “Base Salary” means the salary of record paid to the Executive as annual
salary, pursuant to Section 5.2, excluding amounts received under incentive or
other bonus plans, whether or not deferred.

 

2.4     “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Securities Exchange Act.

 

2.5     “Beneficiary” means the persons or entities designated or deemed
designated by the Executive pursuant to Section 13.6 herein.

 

2.6     “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

2.7     “Cause” means:

 

(a)   Executive materially breached any of the terms of this Agreement and
failed to correct such breach within fifteen (15) days after written notice
thereof from the Company;

 

1

--------------------------------------------------------------------------------


 

(b)   Executive has been convicted of a criminal offense involving a felony
giving rise to a sentence of imprisonment;

 

(c)   Executive has breached a fiduciary trust for the purpose of gaining a
personal profit, including, without limitation, embezzlement; or

 

(d)   Despite adequate warnings, Executive intentionally and willfully failed to
perform reasonably assigned duties within the normal and customary scope of the
Position.

 

2.8              “Change in Control” or “CIC” of the Company shall be deemed to
have occurred as of the first day that any one or more of the following
conditions is satisfied:

 

(a)           Any consolidation or merger in which the Company is not the
continuing or surviving entity or pursuant to which shares of the Common Stock
would be converted into cash, securities, or other property, other than (i) a
merger of the Company in which the holders of the Common Stock immediately prior
to the merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the merger, or (ii) a consolidation or
merger which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (by being converted into
voting securities of the continuing or surviving entity) more than 50% of the
combined voting power of the voting securities of the continuing or surviving
entity immediately after such consolidation or merger and which would result in
the members of the Board immediately prior to such consolidation or merger
(including for this purpose any individuals whose election or nomination for
election was approved by a vote of at least two-thirds of such members)
constituting a majority of the Board (or equivalent governing body) of the
continuing or surviving entity immediately after such consolidation or merger;

 

(b)           Any sale, lease, exchange, or other transfer (in one transaction
or a series of related transactions) of all or substantially all the Company’s
assets;

 

(c)           The Company’s stockholders approve any plan or proposal for the
liquidation or dissolution of the Company;

 

(d)           Any Person shall become the Beneficial Owner of forty (40) percent
or more of the Common Stock other than pursuant to a plan or arrangement entered
into by such Person and the Company; or

 

(e)           During any period of two consecutive years, individuals who at the
beginning of such period constitute the entire Board of Directors shall cease
for any reason to constitute a majority of the Board unless the election or
nomination for election by the Company’s stockholders of each new director was
approved by a vote of at lest two-thirds of the directors then still in office
who were directors at the beginning of the period.

 

2.9              “CIC Severance Benefits” means the payment of severance
compensation associated with a Qualifying Termination occurring subsequent to a
Change in Control, as described in Section 8.3.

 

2

--------------------------------------------------------------------------------


 

2.10        “Code” means the United States Internal Revenue Code of 1986, as
amended.

 

2.11   “Common Stock” means the common stock of the Company, $.01 par value.

 

2.12        “Compensation Committee” means the Compensation and Stock Option
Committee of the Board, or any other committee      appointed by the Board to
perform the functions of such committee.

 

2.13        “Company” means Bio-Technology General Corp., a Delaware
corporation, or any Successor Company thereto as provided in Section 9.1 herein.

 

2.14   “Director” means any individual who is a member of the Board of Directors
of the Company.

 

2.15        “Disability” or “Disabled” means for all purposes of this Agreement,
the meaning ascribed to such term in the Company’s long-term disability plan, or
in any successor to such plan.

 

2.16   “Effective Date” means January 1, 2002.

 

2.17   “Effective Date of Termination” means the date on which a termination of
the Executive’s employment occurs.

 

2.18   “Employment Date” means April 26, 1996.

 

2.19        “Executive” means Norman W. Barton, M.D., Ph.D. who, as of the
Effective Date, resides at 19 Overshot Court, Phoenix, Maryland  21131.

 

2.20        “Good Reason” shall mean, without the Executive’s express written
consent, the occurrence of any one or more of the following:

 

(a)      Reducing the Executive’s Base Salary;

 

(b)      Failing to maintain Executive’s amount of benefits under or relative
level of participation in the Company’s employee benefit or retirement plans,
policies, practices, or arrangements in which the Executive participates as of
the Effective Date of this Agreement, including any perquisite program;
provided, however, that any such change that applies consistently to all
executive officers of the Company or is required by applicable law shall not be
deemed to constitute Good Reason;

 

(c)      Failing to require any Successor Company to assume and agree to perform
the Company’s obligations hereunder;

 

(d)      The occurrence of any one or more of the following events on or after
the announcement of the transaction which leads to the CIC and up to twenty-four
(24) calendar months following the effective date of a CIC:

 

3

--------------------------------------------------------------------------------


 

(1)   Requiring Executive to be based at a location that requires the Executive
to travel at least an additional thirty-five (35) miles per day;

 

(2)   Requiring Executive to report to a position which is at a lower level than
the highest level to which Executive reported within the six (6) months prior to
the CIC;

 

(3)   Demoting Executive to a level lower than Executive’s level in the Company
as of the Effective Date.

 

2.21        “Notice of Termination” means a written notice which shall indicate
the specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provisions so
indicated, and, where applicable, shall specifically include notice pursuant to
Section 1.2 that Company has elected not to renew this Agreement.

 

2.22        “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Securities Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.

 

2.23   “Position” shall have the meaning ascribed to it in Section 3.1.

 

2.24        “Qualifying Termination” means any of the events described in
Section 8.2 herein, the occurrence of which triggers the payment of CIC
Severance Benefits hereunder.

 

2.25        “Securities Exchange Act” means the United States Securities
Exchange Act of 1934, as amended.

 

2.26   “Service Multiple” shall have the meaning ascribed to it in Section
7.4(c).

 

2.27        “Severance Benefits” means the payment of severance compensation as
provided in Sections 7.4 and 7.6 herein, and not payable due to a Change in
Control of the Company.

 

2.28   “Successor Company” shall have the meaning ascribed to it in Section 9.1.

 

2.29   “Term” shall mean that period of time commencing on the Effective Date
and ending on the Effective Date of Termination.

 

Article 3. Position and Responsibilities

 

3.1              During the term of this Agreement, the Executive agrees to
serve as Senior Vice President, Chief Medical Officer of the Company or in such
other position which Executive shall agree to accept or to which Executive shall
be promoted during the Term and Executive shall report directly to the President
or such other position which is at a higher position or level in the

 

4

--------------------------------------------------------------------------------


 

                             Company than Executive and as shall be determined
by the Chief Executive Officer in his sole discretion, and shall maintain the
level of duties and responsibilities as in effect as of the Effective Date, or
such higher level of duties and responsibilities as Executive may be assigned
during the Term (the “Position”).

 

Article 4. Standard of Care

 

4.1              During the term of this Agreement, the Executive agrees to
devote substantially his full time, attention, and energies to the Company’s
business and shall not be engaged in any other business activity, whether or not
such business activity is pursued for gain, profit, or other pecuniary advantage
unless such business activity is approved by the Compensation Committee (or, in
the event the Compensation Committee ceases to exist, the Board).  However,
subject to Article 11 herein and approval by the Compensation Committee (or the
Board, as the case may be), the Executive may serve as a director of other
companies so long as such service is not injurious to the Company.

 

Article 5. Compensation

 

5.1              As remuneration for all services to be rendered by the
Executive during the term of this Agreement, and as consideration for complying
with the covenants herein, the Company shall pay and provide to the Executive
those items set forth in Sections 5.2 through 5.8.

 

5.2              Base Salary. The Company shall pay the Executive a Base Salary
in an amount which shall be established from time to time by the Board of
Directors of the Company or the Board’s designee; provided, however, that such
Base Salary shall not be less than TWO-HUNDRED-THIRTY-SIX-THOUSAND-FIVE-HUNDRED
DOLLARS (US$236,500) per year.

 

(a) This Base Salary shall be paid to the Executive in equal installments
throughout the year, consistent with the normal payroll practices of the
Company.

 

(b) The Base Salary shall be reviewed at least annually following the Effective
Date of this Agreement, while this Agreement is in force, to ascertain whether,
in the judgment of the Board or the Board’s designee, such Base Salary should be
increased based primarily on the performance of the Executive during the year.
If so increased, the Base Salary as stated above shall, likewise, be increased
for all purposes of this Agreement and shall not, in any event, be decreased in
any year.

 

5.3              Annual Bonus. In addition to his Base Salary, the Executive
shall be entitled to participate in the Company’s annual short-term incentive
program, as such program may exist from time to time, at a level commensurate
with the Position.  The percentage of Base Salary targeted as annual short-term
incentive compensation shall be established for the Position by the Company’s
Compensation Committee in its sole discretion (the “targeted Annual Bonus

 

5

--------------------------------------------------------------------------------


 

                             award”). Executive acknowledges that the amount of
annual short-term incentive, if any, to be awarded shall be at the sole
discretion of the Company’s Compensation Committee, may be less or more than the
targeted Annual bonus award, and will be based on a number of factors set in
advance by the Compensation Committee for each calendar year, including the
Company’s performance and the Executive’s individual performance. Nothing in
this Section 5.3 shall be construed as obligating the Company or the Board to
refrain from changing, and/or amending the short-term incentive program, so long
as such changes are equally applicable to all executive employees in the
Company.

 

5.4              Long-Term Incentives. The Executive shall be eligible to
participate in the Company’s long-term incentive plan, as such shall be amended
or superseded from time to time provided, however, that nothing in this Section
5.4 shall be construed as obligating the Company or the Board to refrain from
changing, and/or amending the long-term incentive plan, so long as such changes
are equally applicable to all executive employees in the Company.

 

5.5              Retirement Benefits. The Company shall provide to the Executive
participation in any Company qualified defined benefit and defined contribution
retirement plans as may be established during the term of this Agreement;
provided, however, that nothing in this Section 5.5 shall be construed as
obligating the Company to refrain from changing, and/or amending the
nonqualified retirement programs, so long as such changes are equally applicable
to all executive employees in the Company.

 

5.6              Employee Benefits. During the Term, and as otherwise provided
within the provisions of each of the respective plans, the Company shall provide
to the Executive all benefits to which other executives and employees of the
Company are entitled to receive, as commensurate with the Position, subject to
the eligibility requirements and other provisions of such arrangements as
applicable to executives of the Company generally.

 

(a)           Such benefits shall include, but shall not be limited to, group
term life insurance, comprehensive health and major medical insurance, dental
and life insurance, and short-term and long-term disability.

 

(b)           The Executive shall likewise participate in any additional benefit
as may be established during the term of this Agreement, by standard written
policy of the Company.

 

5.7              Vacation. The Executive shall be entitled to such paid vacation
as is customary for the Position in corporate institutions of similar size and
character, but in any event not less than twenty (20) paid vacation days during
each calendar year; provided, however, that without prior written approval,
Executive may carry forward into the next year no more than ten (10) unused
vacation days from the current year.

 

5.8              Perquisites. The Company shall provide to the Executive, at the
Company’s expense, all perquisites which the Board may determine from time to
time to provide; provided, however, that nothing in this Section 5.8 shall be
construed as obligating the Company or the Board to refrain from changing,
and/or amending the perquisite program, so long as such changes are equally
applicable to all executive employees in the Company.

 

6

--------------------------------------------------------------------------------


 

 

5.9              Right to Change Plans. The Company shall not be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing any
benefit plan, program, or perquisite, so long as such changes are equally
applicable to all executive employees in the Company.

 

Article 6. Expenses

 

6.1              Upon presentation of appropriate documentation, the Company
shall pay, or reimburse the Executive for all ordinary and necessary expenses,
in a reasonable amount, which the Executive incurs in performing his duties
under this Agreement including, but not limited to, travel, entertainment,
professional dues and subscriptions, and all dues, fees, and expenses associated
with membership in various professional, business, and civic associations and
societies.

 

Article 7. Employment Terminations

 

7.1              Termination Due to Death. In the event the Executive’s
employment is terminated while this Agreement is in force by reason of death,
the Company’s obligations under this Agreement shall immediately expire.
Notwithstanding the foregoing, the Company shall be obligated to pay to the
Executive the following:

 

(a)   Base Salary through the Effective Date of Termination;

 

(b)   An amount equal to the Executive’s unpaid targeted Annual Bonus award,
established for the fiscal year in which such termination is effective,
multiplied by a fraction, the numerator of which is the number of completed days
in the then-existing fiscal year through the Effective Date of Termination, and
the denominator of which is three hundred sixty-five (365);

 

(c)   All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company;

 

(d)   Accrued but unused vacation pay through the Effective Date of Termination;
and

 

(e)   All other rights and benefits the Executive is vested in, pursuant to
other plans and programs of the Company.

 

(f)    The benefits described in Sections 7.1(a) and (d) shall be paid in cash
to the Executive in a single lump sum as soon as racticable following the
Effective Date of Termination, but in no event beyond thirty (30) days from such
date. All other payments due to the Executive upon termination of employment,
including those in Sections 7.1(b) and (c), shall be paid in accordance with the
terms of such applicable plans or programs.

 

7

--------------------------------------------------------------------------------


 

(g)   With the exception of the covenants contained in Articles 9 and 14 and
Sections 7.1(f), 13.3, 13.5, and 13.7 herein (which shall survive such
termination), the Company and the Executive thereafter shall have no further
obligations under this Agreement.

 

7.2              Termination Due to Disability.  In the event that the Executive
becomes Disabled during the term of this Agreement and is, therefore, unable to
perform his duties herein for more than one hundred eighty (180) total calendar
days during any period of twelve (12) consecutive months, or in the event of the
Board’s reasonable expectation that the Executive’s Disability will exist for
more than a period of one hundred eighty (180) calendar days, the Company shall
have the right to terminate the Executive’s active employment as provided in
this Agreement.

 

(a)   The Board shall deliver written notice to the Executive of the Company’s
intent to terminate for Disability at least thirty (30) calendar days prior to
the Effective Date of Termination.

 

(b)   Such Disability to be determined by the Board of Directors of the Company
upon receipt of and in reliance on competent medical advice from one (1) or more
individuals, selected by the Board, who are qualified to give such professional
medical advice.

 

(c)   A termination for Disability shall become effective upon the end of the
thirty (30) day notice period. Upon the Effective Date of Termination, the
Company’s obligations under this Agreement shall immediately expire.

 

(d)   Notwithstanding the foregoing, the Company shall be obligated to pay to
the Executive the following:

 

(1)   Base Salary through the Effective Date of Termination;

 

(2)   An amount equal to the Executive’s unpaid targeted Annual Bonus award,
established for the fiscal year in which the Effective Date of Termination
occurs, multiplied by a fraction, the numerator of which is the number of
completed days in the then-existing fiscal year through the Effective Date of
Termination, and the denominator of which is three hundred sixty-five (365);

 

(3)   All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company;

 

(4)   Accrued but unused vacation pay through the Effective Date of Termination;
and

 

(5)   All other rights and benefits the Executive is vested in, pursuant to
other plans and programs of the Company.

 

(e)   The benefits described in Sections 7.2(d)(1) and (d)(4) shall be paid in
cash to the Executive in a single lump sum as soon as practicable following the
Effective Date of Termination, but in no event beyond thirty (30) days from such
date. All other payments due to the Executive upon termination of employment,
including those in Sections

 

8

--------------------------------------------------------------------------------


 

7.2(d)(2) and (d)(3), shall be paid in accordance with the terms of such
applicable plans or program.

 

(f)    With the exception of the covenants contained in Articles 8, 9, 11, and
14 and Sections 7.2(e), 13.3, 13.5, and 13.7 herein (which shall survive such
termination), the Company and the Executive thereafter shall have no further
obligations under this Agreement.

 

7.3              Voluntary Termination by the Executive. The Executive may
terminate this Agreement at any time by giving Notice of Termination to the
Board of Directors of the Company, delivered at least fourteen (14) calendar
days prior to the Effective Date of Termination.

 

(a)   The termination automatically shall become effective upon the expiration
of the fourteen (14) day notice period. Notwithstanding the foregoing, the
Company may waive the fourteen (14) day notice period; however, the Executive
shall be entitled to receive all elements of compensation described in
Sections 5.1 through 5.6 for the fourteen (14) day notice period, subject to the
eligibility and participation requirements of any qualified retirement plan.

 

(b)   Upon the Effective Date of Termination, following the expiration of the
fourteen (14) day notice period, the Company shall pay the Executive his full
Base Salary and accrued but unused vacation pay, at the rate then in effect,
through the Effective Date of Termination, plus all other benefits to which the
Executive has a vested right at that time (for this purpose, the Executive shall
not be paid any Annual Bonus with respect to the fiscal year in which voluntary
termination under this Section occurs).

 

(c)   With the exception of the covenants contained in Articles 8, 9, 11, and 14
and Sections 13.3, 13.5, and 13.7 herein (which shall survive such termination),
the Company and the Executive thereafter shall have no further obligations under
this Agreement.

 

7.4              Involuntary Termination by the Company without Cause. At all
times during the Term, the Board may terminate the Executive’s employment for
reasons other than death, Disability, or for Cause, by providing to the
Executive a Notice of Termination, at least sixty (60) calendar days (ninety
(90) calendar days when termination is due to non-renewal of this Agreement by
the Company pursuant to Section 1.2) prior to the Effective Date of Termination;
provided, however, that such notice shall not preclude the Company from
requiring Executive to leave the Company immediately upon receipt of such
notice.

 

(a)   Such Notice of Termination shall be irrevocable absent express, mutual
consent of the parties.

 

(b)   Upon the Effective Date of Termination (not a Qualifying Termination),
following the expiration of the sixty (60) day notice period (90 days in the
case of non-renewal), the Company shall pay and provide to the Executive:

 

(1)   An amount equal to the Service Multiple times the Executive’s annual Base
Salary established for the fiscal year in which the Effective Date of
Termination occurs;

 

9

--------------------------------------------------------------------------------


 

(2)   An amount equal to the Service Multiple times the Executive’s targeted
Annual Bonus award established for the fiscal year in which the Effective Date
of Termination occurs; provided, however, that no payment shall be made under
this Section 7.4(b)(2) if the Effective Date of Termination is less than twelve
(12) months after the Employment Date;

 

(3)   A continuation of the welfare benefits of health care, life and accidental
death and dismemberment, and disability insurance coverage (or if continuation
under the Company’s then current plans is not allowed, then provision at the
Company’s expense but subject to payment by Executive of those payments which
Executive would have been obligated to make under the Company’s then current
plan, of substantially similar welfare benefits from one or more third party
providers) after the Effective Date of Termination for a number of months equal
to the Service Multiple times twelve (12).  These benefits shall be provided to
the Executive at the same coverage level as in effect as of the Effective Date
of Termination, and at the same premium cost to the Executive which was paid by
the Executive at the time such benefits were provided. However, in the event the
premium cost and/or level of coverage shall change for all employees of the
Company, or for management employees with respect to supplemental benefits, the
cost and/or coverage level, likewise, shall change for the Executive in a
corresponding manner.  The continuation of these welfare benefits shall be
discontinued if prior to the expiration of the period, the Executive has
available substantially similar benefits at a comparable cost to the Executive
from a subsequent employer, as determined by the Compensation Committee (or, in
the event the Compensation Committee ceases to exist, the Board);

 

(4)   All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company;

 

(5)   An amount equal to the Executive’s unpaid Base Salary and accrued but
unused vacation pay through the Effective Date of Termination; and

 

(6)   All other benefits to which the Executive has a vested right at the time,
according to the provisions of the governing plan or program.

 

(c)   For purposes of this Section 7.4, the term “Service Multiple” shall be
equal to the quotient resulting from a formula the numerator of which is the
lesser of (a) full number of completed months that have elapsed since the
Employment Date (but not less than 6 months) and (b) eighteen (18) and the
denominator of which is twelve (12);

 

(d)   In the event that the Board terminates the Executive’s employment without
Cause on or after the date of the announcement of the transaction which leads to
a CIC, the Executive shall be entitled to the CIC Severance Benefits as provided
in Section 8.3 in lieu of the Severance Benefits outlined in this Section 7.4.

 

(e)   Payment of all of the benefits described in Section 7.4(b)(1) shall be
paid in cash to the Executive in equal bi-weekly installments over a period of
consecutive months equal to

 

10

--------------------------------------------------------------------------------


 

the Service Multiple times twelve (12) and beginning on the fifteenth day of the
month following the month in which the Effective Date of Termination occurs.

 

(f)    Payment of all but forty thousand dollars ($40,000) of the benefits
described in Section 7.4(b)(2) shall be paid in cash to the Executive in a
single lump sum as soon as practicable following the Effective Date of
Termination, but in no event beyond thirty (30) days from such date.  The forty
thousand dollars ($40,000) which was withheld shall be paid in cash to the
Executive in a single lump sum at the end of the twelve (12) month restrictive
period set forth in Sections 11.2 and 11.3 of this Agreement.

 

(g)   Except as specifically provided in Section 7.4(e) and (f), all other
payments due to the Executive upon termination of employment shall be paid in
accordance with the terms of such applicable plans or programs.

 

(h)   With the exception of the covenants contained in Articles 8, 9, 10, 11, 12
and 14 and Sections 7.4, 13.3, 13.5, and 13.7 (which shall survive such
termination), the Company and the Executive thereafter shall have no further
obligations under this Agreement.

 

(i)    Notwithstanding anything herein to the contrary, the Company’s payment
obligations under this Section 7.4 shall be offset by any amounts that the
Company is required to pay to the Executive under a national statutory severance
program applicable to such Executive.

 

7.5              Termination for Cause. Nothing in this Agreement shall be
construed to prevent the Board from terminating the Executive’s employment under
this Agreement for Cause.

 

(a)   To be effective, the Notice of Termination must set forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
termination for Cause.

 

(b)   In the event this Agreement is terminated by the Board for Cause, the
Company shall pay the Executive his Base Salary and accrued vacation pay through
the Effective Date of Termination, and the Executive shall immediately
thereafter forfeit all rights and benefits (other than vested benefits) he would
otherwise have been entitled to receive under this Agreement. The Company and
the Executive thereafter shall have no further obligations under this Agreement
with the exception of the covenants contained in Articles 9, 10, 11, and 14 and
Sections 13.3, 13.5, and 13.9 herein (which shall survive such termination).

 

7.6              Termination for Good Reason. Except where Section 2.20(d) is
applicable, this Section 7.6 shall only become effective when at least twelve
(12) months have elapsed since the Employment Date.   Prior to this Section 7.6
becoming effective, any notice of termination by Executive may only be given
pursuant to Section 7.3.  The Executive shall have sixty (60) days from the date
he learns of action taken by the Company that allows the Executive to terminate
his employment for Good Reason to provide the Board with a Notice of
Termination.

 

(a)   The Notice of Termination must set forth in reasonable detail the facts
and circumstances claimed to provide a basis for such Good Reason termination.

 

11

--------------------------------------------------------------------------------


 

(b)   The Company shall have thirty (30) days to cure such Company action
following receipt of the Notice of Termination.

 

(c)   The Executive is required to continue his employment for the sixty (60)
day period following the date in which he provided the Notice of Termination to
the Board. The Company may waive the sixty (60) day notice period; however, the
Executive shall be entitled to receive all elements of compensation described in
Sections 5.1 through 5.6 for the sixty (60) day notice period, subject to the
eligibility and participation requirements of any qualified retirement plan.

 

(d)   Upon a termination of the Executive’s employment for Good Reason during
the Term, and following the expiration of the sixty (60) day notice period, the
Company shall pay and provide to the Executive the following:

 

(1)   An amount equal to one-and-one-half (1.5) times the Executive’s annual
Base Salary established for the fiscal year in which the Effective Date of
Termination occurs;

 

(2)   An amount equal to one-and-one-half (1.5) times the Executive’s targeted
Annual Bonus award established for the fiscal year in which the Effective Date
of Termination occurs;

 

(3)   A continuation of the welfare benefits of health care, life and accidental
death and dismemberment, and disability insurance coverage for one-and-one-half
(1.5) years after the Effective Date of Termination (or if continuation under
the Company’s then current plans is not allowed, then provision at the Company’s
expense but subject to payment by Executive of those payments which Executive
would have been obligated to make under the Company’s then current plan, of
substantially similar welfare benefits from one or more third party providers).
These benefits shall be provided to the Executive at the same coverage level, as
in effect as of the Effective Date of Termination and at the same premium cost
to the Executive which was paid by the Executive at the time such benefits were
provided. However, in the event the premium cost and/or level of coverage shall
change for all employees of the Company, or for management employees with
respect to supplemental benefits, the cost and/or coverage level, likewise,
shall change for the Executive in a corresponding manner. The continuation of
these welfare benefits shall be discontinued prior to the end of the
one-and-one-half (1.5) year period in the event the Executive has available
substantially similar benefits at a comparable cost to the Executive from a
subsequent employer, as determined by the Compensation Committee (or, in the
event the Compensation Committee ceases to exist, the Board);

 

(4)   All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company;

 

(5)   An amount equal to the Executive’s unpaid Base Salary and accrued but
unused vacation pay through the Effective Date of Termination; and

 

(6)   All other benefits to which the Executive has a vested right at the time,
according to the provisions of the governing plan or program.

 

12

--------------------------------------------------------------------------------


 

(e)   In the event of termination of Executive’s employment for Good Reason on
or after the date of the announcement of the transaction which leads to the CIC
and up to twenty-four (24) months following the date of the CIC, the Executive
shall be entitled to the CIC Severance Benefits as provided in Section 8.3 in
lieu of the Severance Benefits outlined in this Section 7.6.

 

(f)    The Executive’s right to terminate employment for Good Reason shall not
be affected by the Executive’s incapacity due to physical or mental illness
unless such incapacity is determined to constitute a Disability as provided
herein.

 

(g)   Payment of all but forty thousand dollars ($40,000) of the benefits
described in Section 7.6(d)(1) and payment of all of the benefits described in
Section 7.6(d)(2) shall be paid in cash to the Executive in a single lump sum as
soon as practicable following the Effective Date of Termination, but in no event
beyond thirty (30) days from such date. The forty thousand dollars ($40,000)
which was withheld shall be paid in cash to the Executive in a single lump sum
at the end of the twelve (12) month restrictive period set forth in Sections
11.2 and 11.3 of this Agreement.

 

(h)   Except as specifically provided in Section 7.6(g), all other payments due
to the Executive upon termination of employment shall be paid in accordance with
the terms of such applicable plans or programs.

 

(i)    Notwithstanding anything herein to the contrary, the Company’s payment
obligations under this Section 7.6 shall be offset by any amounts that the
Company is required to pay to the Executive under a national statutory severance
program applicable to such Executive.

 

(j)    With the exceptions of the covenants contained in Articles 8, 9, 10, 11,
12 and 14 and Sections 7.6, 13.3, 13.5, and 13.7 (which shall survive such
termination) herein, the Company and the Executive thereafter shall have no
further obligations under this Agreement.

 

Article 8. Change in Control

 

8.1              Employment Termination Following a Change in Control. The
Executive shall be entitled to receive from the Company CIC Severance Benefits
if a Notice of Termination for a Qualifying Termination of the Executive has
been delivered; provided, that:

 

(a)   The Executive shall not be entitled to receive CIC Severance Benefits if
he is terminated for Cause (as provided in Section 7.5 herein), or if his
employment with the Company ends due to death, or Disability, or due to
voluntary termination of employment by the Executive without Good Reason.

 

(b)   CIC Severance Benefits shall be paid in lieu of all other benefits
provided to the Executive under the terms of this Agreement.

 

13

--------------------------------------------------------------------------------


 

8.2              Qualifying Termination. The occurrence of any one or more of
the following events on or after the date of the announcement of the transaction
which leads to the CIC and up to twenty-four (24) months following the date of
the CIC shall trigger the payment of CIC Severance Benefits to the Executive
under this Agreement:

 

(a)   An involuntary termination of the Executive’s employment by the Company
for reasons other than Cause, death, or Disability, as evidenced by a Notice of
Termination delivered by the Company to the Executive;

 

(b)   A voluntary termination by the Executive for Good Reason as evidenced by a
Notice of Termination delivered to the Company by the Executive;

 

(c)   Failure to renew this Agreement (if the Agreement would expire unless
renewed within such period), as evidenced by a Notice of Termination delivered
by the Company to the Executive; or

 

(d)   The Company or any Successor Company materially breaches any material
provision of this Agreement and does not cure such breach within thirty (30)
days of receiving a written notice from the Executive with such notice
explaining in reasonable detail the facts and circumstances claimed to provide a
basis for the Executive’s claim.

 

8.3              Severance Benefits Paid upon a Qualifying Termination. In the
event the Executive becomes entitled to receive CIC Severance Benefits, the
Company shall pay to the Executive and provide him the following:

 

(a)                               An amount equal to two (2) times the
Executive’s annual Base Salary established for the fiscal year in which the
Effective Date of Termination occurs;

 

(b)                              An amount equal to two (2) times the
Executive’s targeted Annual Bonus award established for the fiscal year in which
the Executive’s Effective Date of Termination occurs;

 

(c)                               An amount equal to the Executive’s unpaid Base
Salary and accrued but unused vacation pay through the Effective Date of
Termination;

 

(d)                              All outstanding long-term incentive awards
shall be subject to the treatment provided under the applicable long-term
incentive plan of the Company;

 

(e)                               A continuation of the welfare benefits of
health care, life and accidental death and dismemberment, and disability
insurance coverage for two (2) full years after the Effective Date of
Termination (or if continuation under the Company’s then current plans is not
allowed, then provision at the Company’s expense but subject to payment by
Executive of those payments which Executive would have been obligated to make
under the Company’s then current plan, of substantially similar welfare benefits
from one or more third party providers).

 

14

--------------------------------------------------------------------------------


 

(1)               These benefits shall be provided to the Executive at the same
coverage level, as in effect as of the Effective Date of Termination or, if
greater, as in effect sixty (60) days prior to the date of the Change in
Control, and at the same premium cost to the Executive which was paid by the
Executive at the time such benefits were provided.

 

(2)               In the event the premium cost and/or level of coverage shall
change for all employees of the Company, or for management employees with
respect to supplemental benefits, the cost and/or coverage level, likewise,
shall change for the Executive in a corresponding manner.

 

(3)               The continuation of these welfare benefits shall be
discontinued prior to the end of the two year period in the event the Executive
has available substantially similar benefits at a comparable cost to the
Executive from a subsequent employer, as determined by the Compensation
Committee (or, in the event the Compensation Committee ceases to exist, the
Board).

 

8.4              Form and Timing of Severance Benefit. Payment of all of the
benefits described in Sections 8.3(a) through (c) shall be paid in cash to the
Executive in a single lump sum as soon as practicable following the Effective
Date of Termination, but in no event beyond thirty (30) days from such date. All
other payments due to the Executive upon termination of employment shall be paid
in accordance with the terms of such applicable plans or programs.

 

8.5              Excise Tax. In the event that a Change in Control occurs, and a
determination is made by the Company pursuant to Section 280G and 4999 of the
Code that a golden parachute excise tax is due, the benefits provided to the
Executive under this Agreement that are classified as “parachute payments” (as
such term is defined in Section 280G of the Code), shall be limited to the
amount just necessary to avoid the excise tax.

 

(a)   This limitation shall be applied if, and only if, such a limitation
results in a greater net (of excise tax) cash benefit to the Executive than he
would receive had the benefits not been capped and an excise tax been levied.

 

8.6              With the exceptions of the covenants contained in Articles 8,
9, 10, 11, 12 and 14 and Sections 13.3, 13.5, and 13.7 (which hall survive such
termination) herein, the Company and the Executive thereafter shall have no
further obligations under this Agreement.

 

Article 9. Assignment

 

9.1              Assignment by Company. This Agreement may and shall be assigned
or transferred to, and shall be binding upon and shall inure to the benefit of
any Successor Company, with Successor Company for purposes of this Agreement
being defined as a company that (i) acquires greater than fifty percent (50%) of
the assets of the Company or (ii) acquires greater than fifty percent (50%) of
the outstanding stock of the Company, or (iii) is the surviving entity in the
event of a CIC.

 

15

--------------------------------------------------------------------------------


 

(a)   Any such Successor Company shall be deemed substituted for all purposes of
the “Company” under the terms of this Agreement.

 

(b)   Failure of the Company to obtain the agreement of any Successor Company to
be bound by the terms of this Agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement, and shall immediately entitle
the Executive to benefits from the Company in the same amount and on the same
terms as the Executive would be entitled to receive in the event of a
termination of employment for Good Reason as provided in Section 7.7 (failure
not related to a Change in Control) or Section 8.3 (if the failure of assignment
follows or is in connection with a Change in Control).

 

(c)   Except as herein provided, this Agreement may not otherwise be assigned by
the Company.

 

9.2              Assignment by Executive. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.

 

(a)   If the Executive dies while any amount would still be payable to him
pursuant to this Agreement had he continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement, to the Executive’s Beneficiary.

 

(b)   If the Executive has not named a Beneficiary, then such amounts shall be
paid to the Executive’s devisee, legatee, or other designee, or if there is no
such designee, to the Executive’s estate.

 

Article 10. Legal Fees and Notice

 

10.1        Payment of Legal Fees. To the extent permitted by law, the Company
shall pay all legal fees, costs of litigation, prejudgment interest, and other
expenses incurred by Executive in contesting a termination, if Executive
prevails.

 

10.2        Notice. Any notices, requests, demands, or other communications
provided by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he has filed
in writing with the Company or, in the case of the Company, at its principal
offices to the attention of the General Counsel.

 

16

--------------------------------------------------------------------------------


 

 

Article 11. Confidentiality and Noncompetition

 

11.1        Disclosure of Information. The Executive recognizes that he has
access to and knowledge of confidential and proprietary information of the
Company that is essential to the performance of his duties under this Agreement.

 

(a)   The Executive will not, during and for five (5) years after the term of
his employment by the Company, in whole or in part, disclose such information to
any person, firm, corporation, association, or other entity for any reason or
purpose whatsoever, nor shall he make use of any such information for his own
purposes, so long as such information has not otherwise been disclosed to the
public or is not otherwise in the public domain except as required by law or
pursuant to administrative or legal process.

 

11.2        Covenants Regarding Other Employees. During the term of this
Agreement, and for a period of twelve (12) months following the Executive’s
termination of employment for any reason, the Executive agrees not to actively
solicit any employee of the Company to terminate his or her employment with the
Company or to interfere in a similar manner with the business of the Company.

 

11.3        Noncompete Following a Termination of Employment. From the Effective
Date of this Agreement until six (6) months following the Executive’s Effective
Date of Termination for any reason, the Executive will not: (a) directly or
indirectly own any equity or proprietary interest in (except for ownership of
shares in a publicly traded company not exceeding three percent (3%) of any
class of outstanding securities), or be an employee, agent, director, advisor,
or consultant to or for any competitor of the Company, whether on his own behalf
or on behalf of any person; or (b) undertake any action to induce or cause any
customer or client to discontinue any part of its business with the Company.

 

11.4        Waiver of Covenants Upon a Change in Control. Upon the occurrence of
a Change in Control, the Executive shall be released from each of the covenants
set forth in Section 11.2 and 11.3, if such Executive is terminated by the
Company without Cause or if the Executive terminates his employment with the
Company for Good Reason.

 

Article 12. Outplacement Assistance

 

12.1        Following a termination of employment, other than for Cause, the
Executive shall be reimbursed by the Company for the costs of all outplacement
services obtained by the Executive within the two (2) year period after the
Effective Date of Termination; provided, however, that the total reimbursement
shall be limited to an amount equal to twenty percent (20%) of the Executive’s
Base Salary as of the effective date of termination.

 

17

--------------------------------------------------------------------------------


 

 

Article 13. Miscellaneous

 

13.1        Entire Agreement. With the exception of the Company’s Proprietary
Information and Inventions Agreement previously executed by Executive, this
Agreement supersedes any prior agreements (specifically, the prior severance
agreement executed by the Executive as of April 26, 1996, and any and all
amendments thereto), or understandings, oral or written, between the parties
hereto or between the Executive and the Company, with respect to the subject
matter hereof, and constitutes the entire agreement of the parties with respect
thereto.

 

13.2        Modification. This Agreement shall not be varied, altered, modified,
canceled, changed, or in any way amended except by mutual agreement of the
parties in a written instrument executed by the parties hereto or their legal
representatives.

 

13.3        Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.

 

13.4        Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

13.5        Tax Withholding. The Company may withhold from any benefits payable
under this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

 

13.6        Beneficiaries. To the extend allowed by law, any payments or
benefits hereunder due to the Executive at the time of his death shall
nonetheless be paid or provided and the Executive may designate one or more
persons or entities as the primary and/or contingent beneficiaries of any
amounts to be received under this Agreement. Such designation must be in the
form of a signed writing acceptable to the Board or the Board’s designee. The
Executive may make or change such designation at any time.

 

13.7        Payment Obligation Absolute. Absent actions deliberately or
willfully taken by the Executive to materially injure the Company, the Company’s
obligation to make the payments and the arrangement provided for herein shall be
absolute and unconditional, and shall not be affected by any circumstances,
including, without limitation, any offset, counterclaim, recoupment, defense, or
other right which the Company may have against the Executive or anyone else.

 

(a)   All amounts payable by the Company hereunder shall be paid without notice
or demand. Subject to the provisions set forth in Sections 7.4 and 7.6, and
Article 11, each and every payment made hereunder by the Company shall be final,
and the Company shall not seek to recover all or any part of such payment from
the Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever.

 

18

--------------------------------------------------------------------------------


 

(b)   With the exception of the Company’s willful material breach of its payment
obligations under Articles 7 and 8 of this Agreement (provided, however, that no
such breach shall be deemed to have occurred until the Executive has provided
the Board with written notice of such breach and a reasonable opportunity for
cure), the restrictive covenants contained in Article 11 are independent of any
other contractual obligations in this Agreement or otherwise owed by the Company
to the Executive. Except as provided in this paragraph, the existence of any
claim or cause of action by Executive against the Company, whether based on this
Agreement or otherwise, shall not create a defense to the enforcement by the
Company of any restrictive covenant contained herein.

 

(c)   The Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement.

 

Article 14. Governing Law

 

14.1        To the extent not preempted by federal law, the provisions of this
Agreement shall be construed and enforced in accordance with the laws of the
state of New Jersey.

 

IN WITNESS WHEREOF, the Company, through its duly authorized representative, and
the Executive have executed this Agreement as of the Effective Date.

 

 

Executive:

 

 

 

/s/ Norman W. Barton

 

 

Norman W. Barton, M.D., Ph.D.

 

 

 

 

 

Company:

 

 

 

Bio-Technology General Corp.

 

 

 

 

 

By:

/s/ Sim Fass

 

 

Sim Fass

 

Chairman & CEO

 

19

--------------------------------------------------------------------------------